Citation Nr: 0201608	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  98-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151, for residuals of myocardial 
infarctions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The appellant had honorable active service from June 1944 to 
June 1946, and dishonorable service from September 1948 to 
November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the veteran's claim 
for entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of myocardial 
infarctions.  

The Board remanded this matter in July 1999.  The requested 
development has been accomplished and the case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the June 1995 and September 1997 rating 
decisions, the December 1997 statement of the case (SOC), as 
well as the September 2000 and May 2001 supplemental 
statements of the case (SSOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The veteran was the subject of a VA examination in May 
2000.  

4.  The veteran underwent triple bypass surgery in March 1991 
in a VA medical facility and was discharged on April 20, 
1991.  

5.  The veteran was readmitted to the VA Medical Center on 
June 27, 1991 for chest pain, status post-triple coronary 
artery by pass surgery until July 1, 1991.  

6.  Additional disability due to status post triple coronary 
artery by pass surgery has not been shown.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159).  

2.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability suffered due to the 1991 VA 
hospitalization have not been met.  38 U.S.C.A. § 1151, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.358, (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The June 1995 and September 1997 rating 
decisions, the December 1997 SOC, as well as the September 
2000 and May 2001 SSOC informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC and SSOC informed the veteran of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in May 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

It is noted that this case is effected by the decision in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S.Ct. 552 (1994).  That decision 
invalidated part of the VA regulation that had required 
negligence on the part of the VA to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  A new regulation was 
promulgated in March 1995 that did not require a finding of 
negligence.  See 38 C.F.R. § 3.358(c) (1996).  The statute 
has subsequently been amended so as to again require 
negligence, effective October 1, 1997.  However, as the 
veteran filed his claim for § 1151 benefits prior to the 
effective date of the new statute, his claim must be 
addressed under the provisions of the old statute.  

The pre-amendment version of § 1151 provides, in relevant 
part, that where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, ... not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
under this chapter and dependency and indemnity compensation 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).  Section 
1151 may be construed to encompass disability due to disease 
as well as disability due to injury.  VAOPGCPREC 1-99.  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a) (1994).  

In determining that additional disability exists, the 
following considerations will govern:  (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  (i) As applied to examinations, the physical 
condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C. § 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b) 
(1994).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c) (1994).  

The veteran underwent triple bypass surgery in March 1991 in 
a VA medical facility and was discharged on April 20, 1991.  
The primary diagnosis was coronary artery disease and the 
secondary diagnosis was fat necrosis of wound.  He was 
readmitted to the VA Medical Center on June 27, 1991 for 
chest pain, status post-triple coronary artery by pass 
surgery until July 1, 1991.  He had 80 percent left anterior 
descending, 80 percent mid circumflex lesion and 100 percent 
right coronary artery.  On examination his blood pressure was 
145/93, pulse was 92, respiration was 16 and temperature was 
98.2.  There was a regular heart rate and rhythm; distant 
heart sounds.  There was a normal S1 and S2.  There were no 
murmurs, rubs or gallops noted.  The chest x-ray showed no 
edema, and there were no infiltrates or congestive heart 
failure.  The electrocardiogram showed a normal sinus rhythm; 
poor R-wave progressive; no change from the previous 
electrocardiogram.  Myocardial infarction was ruled out.  He 
was started on medication and had no further episodes of 
chest pain.  

The veteran was readmitted to a VA medical facility on July 
26, 1999 for a synchronized cardioversion and was discharged 
on July 28, 1999.  He had beta-blockers and digoxin stopped 
upon admission and he maintained a cardiac rate of 
approximately 50 to 60 throughout the hospital stay.  On July 
27, 1999 the veteran was cardioverted with a synchronized 
200-joule shock to the precordium.  At that time an 
electrocardiogram was taken and the veteran was in sinus 
rhythm.  The veteran had an electrocardiogram on July 28, 
1999, which showed that he had maintained sinus rhythm with a 
first-degree AV block.  It was determined on July 28, 1999 
that he was stable for discharge to home.  

The veteran is competent to state that his condition is worse 
or that he has chest pain.  Lay testimony is competent when 
it regards the observable features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability, in this case, to a surgical treatment 
or complication.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  The veteran lacks the medical training and expertise 
to provide competent evidence in that regard, therefore we 
find the findings of the medical personnel more probative on 
the question of additional disability attributable to the 
surgical treatment.  

After review of the claims file and examination of the 
veteran the May 2000 VA examiner found no evidence that the 
March 1991 triple bypass surgery caused any further damage to 
the veteran's heart.  Given the foregoing, the preponderance 
of the evidence is against the veteran's claim.  Hence, the 
benefit-of-the- doubt rule does not apply, and entitlement to 
disability compensation under the provisions of 38 U.S.C.A. § 
1151, for residuals of myocardial infarctions is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55- 57 (1990).  


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151, for residuals of myocardial 
infarctions is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

